DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 09, 2020 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 14/840,619, filed on August 31, 2015. In response to Examiner's Final Rejection of August 03, 2020, Applicant on October 09, 2020, amended Claims 11, 16, 18, 20, 21, 26 and 27. Claims 11-16, and 18-31 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the Response to Arguments and 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 11, 20 and 21. Updated 35 U.S.C. § 103 rejections have been applied to claims 11-16, and 18-31.

Response to Arguments
Applicant’s arguments, see pg. 16-18, filed October 09, 2020, with respect to the rejection(s) of claims 11-16, and 18-31 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Reasons for Patent Eligibility under 35 U.S.C. § 101
The Claim 11 is eligible under 35 U.S.C. 101 because the additional elements integrate the abstract idea (e.g. certain methods of organizing human activity) into a practical application. Specifically the textual instructions of an inspection plan being transformed into audio signals and transmitted the speakers of the headset, receiving audible updates of the inspection plan via the headset of an inspection assistance device and updating and sending the updates of the completed instructions to a host computer. These related limitations provide an improvement to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The limitation "transform[ing] code" in claims 11, 20 and 21 is a relative term which renders the claim indefinite.  The term "transform[ing] code" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification discloses the translation of textual instructions into audible commands (see paragraph 0042; 0045; 0048; 0054).  It is unclear what the scope of "transform[ing] code" in claims 11, 20 and 21 is referring to. For the purpose of examination "transform[ing] code" is defined as translating inspection instructions from textual form to voice. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 18-21, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al., U.S. Publication No. 2012/0158238 [hereinafter Daley], in view of Mitchell et al., U.S. Publication No. 2007/0150119 [hereinafter Mitchell], and further in view of Venkataramu et al., U.S. Publication No. 2011/0264452 [hereinafter Venkataramu].

Referring to Claim 11, Daley teaches: 
A method for voice-directed inspection comprising: 
receiving an inspection plan for an asset from a host computer (Daley, [0050]), “FIG. 1B is a block diagram… of the dynamic inspection system 100… the technician device 115 is in communication with the dynamic inspection module 105…”; (Daley, [0039]-[0040]), “the dynamic inspection module 105 provides one or more recommended tasks, for example, inspection, repair, and/or other user tasks, for inclusion on a dynamic inspection checklist based on the determined particular inspection area…”; (Daley, [0033]), 
wherein the inspection plan is divided into multiple sections (Daley, [0039]), “dynamic inspection checklist based on the determined particular inspection area. For example, if the technician 120 is determined to be located near the engine compartment (or simply the front) of the vehicle 114, then the checklist can include checklist items related to the engine bay, such as checking oil, fluids, belts, or the like…”, Examiner interprets checklist related to different inspection areas of a vehicle to be sufficient in teaching the multiple sections of an inspection plan;
receiving a first request for a first assignment for the asset from a first inspection assistance device via a first headset (Daley, [0111]), “the system 100 may also provide instructions to the technician on how to complete the inspection task… in response to a command from the technician”; (Daley, [0101]), “… dynamic inspection system 100 configured to accept and respond to voice commands from the technician 120… the technician 120 can recite commands into the headset 1305 while the technician is performing an inspection that the dynamic inspection system 100 then receives and processes”; (Daley, [0113]); 
receiving a second request for a second assignment for the asset from a second inspection assistance device via a second headset (Daley, [0037]), “detect locations of multiple technicians near the inspection vehicle 114 such that inspection information may be customized for the different technicians based on their respective locations”; (Daley, [0111]), “the system 100 may also provide instructions to the technician on how to complete the inspection task, either automatically or in response to a command from the technician”; (Daley, [0101]), “… dynamic inspection system 100 configured to accept and respond to voice commands from the technician 120… the technician 120 can recite commands into the headset 1305 while the technician is performing an inspection that the dynamic inspection system 100 then receives and processes”; (Daley, [0034]; [0113]), Examiner finds the teachings of par. 0101; 0111 can be unique to the multiple technicians detected around the inspection vehicle, thus Daley sufficiently teaches at least two users communicating commands via a headset to the dynamic inspection system based on their respective locations; 

sending the first and second audible updates to the host computer (Daley, [0111]-[0113), “In some embodiments, the dynamic inspection system 100 provides instructions to the technician regarding a next task to be performed on an inspection checklist. For example, after the status of a first inspection task is provided, the system may notify the technician of the next task on the inspection checklist…providing the notification or otherwise providing an audio interface can allow the technician to complete the inspection without necessarily having any paper and electronics (other than possibly a BLUETOOTH headset)… the technician 120 can recite a status (e.g., pass, fail, warning, etc.) of a particular inspection task and the dynamic inspection system 100 can then associate the status to the corresponding inspection task… the dynamic inspection system 100 can keep a running update of the tasks being performed by the technician and the dynamic inspection system 100 can output a real-time or near real-time status of the tasks to the display”; (Daley, [0047]), “server based system”; (Daley, [0033]), “One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection”; and

displaying, via the user interface, the modified inspection plan comprising the additional inspection step (Daley, [0071]), “the dynamic inspection module 105 obtains tasks and/or educational information associated with the determined section of the vehicle. The tasks can be inspection, repair, educational, and/or other information that might be useful to the technician 120 as determined section of the vehicle is inspected. The tasks can be included in a dynamic inspection checklist generated for the user and displayed on the inspection device 115”; (Daley, [0042]), The technician device 115 can display the checklist corresponding to a particular inspection area…”; (Daley, [0084]). 
Daley teaches customizing inspection information for multiple technicians based on their respective locations near the inspection vehicle (see par. 0037), receiving and responding to voice commands from technicians using headsets during inspections (see par. 0101) and updating the status of an inspection checklist as task are performed (see par. 0113), but Daley does not explicitly teach:  
in response to receiving the first request and the second request, determining if there are multiple unfinished sections of the inspection plan for the asset, wherein respective unfinished sections of the multiple unfinished sections are physically distinct, and wherein the respective unfinished sections of the multiple unfinished sections are respective subsets of inspection steps of the inspection plan for the asset; 
transforming the digital audio signals into a plurality of analog speech instructions; 
in response to translating the inspection steps and in response to determining that there are multiple unfinished sections of the inspection plan for the asset, transmitting, via a first speaker of the first headset, a first analog speech instruction corresponding to a first unfinished section of the inspection plan for the asset to the first inspection assistance device and transmitting, via a second speaker of the second headset, a second analog speech instruction corresponding to a second unfinished section of the inspection plan for the asset to the second Page 2 of 19Application No. 14/840,619 Reply to Office Action of August 3, 2020 inspection assistance device; 
receiving a first audible update on the completion of the first unfinished section of the inspection plan from the first inspection assistance device via the first headset and receiving a second audible update on the completion of the second unfinished section of the inspection plan from the second inspection assistance device via the second headset; 
in response to completion of the first unfinished section and the second unfinished section, displaying, via a user interface, an inspection result indicating the completion of the multiple unfinished sections of the inspection plan for the asset; and 
in response to determining that there are no unfinished sections of the inspection plan for the asset, providing, via a voice command , an indication to the first inspection assistance device and the second inspection assistance device that there are no unfinished sections of the inspection plan for the asset. 
However Mitchell teaches: 
“Examiner considers a pilot’s manual selection of a desired checklist to be a request”; (Mitchell, [0035]), “… If there are items or information remaining, the VCS 100 may check at 352 to determine if the remaining items or information are deferred items only. Deferred items are those items held until later in the flight before completion… the VCS 100 may place them in a Deferred Memory 370 for manual or automatic recall later in the flight…”; (Mitchell, [0017]), “The flight deck 15 generally includes positions 20 for two or more pilots”; (Mitchell, [0028]), “multiple checklists”; (Mitchell, [0019]-[0021]; [0027]); 
in response to determining that there are multiple unfinished sections of the inspection plan for the asset, transmitting, via a first speaker of the first headset, a first analog speech instruction corresponding to a first unfinished section of the inspection plan for the asset to the first inspection assistance device and transmitting, via a second speaker of the second headset, a second analog speech instruction corresponding to a second unfinished section of the inspection plan for the asset to the secondPage 2 of 19Application No. 14/840,619 Reply to Office Action of August 3, 2020inspection assistance device (Mitchell, [0018]), “…the VCS function 110 may be operatively connected to an output device, such as flight deck speakers 120 and a flight deck interphone system 130 to audibly broadcast checklist items to a pilot. The flight deck interphone system 130 may broadcast the checklist items to the pilot through the flight deck 
receiving a first audible update on the completion of the first unfinished section of the inspection plan from the first inspection assistance device via the first headset and receiving a second audible update on the completion of the second unfinished section of the inspection plan from the second inspection assistance device via the second headset (Mitchell, [0040]), “In any of the above embodiments, the pilot-VCS interface device 40 may include voice recognition technology. That is, the pilot may interface and control the VCS 100 simply by speaking. This technology, while not required, may enhance and speed up operation of the VCS 100. Such a voice recognition device may include a microphone to receive the pilot's voice commands and voice recognition software, in addition to the other elements listed above”; (Mitchell, [0026]), “the pilot may provide an input to the VCS 100 to indicate that a checklist item is complete through the pilot-VCS interface device 40…”; (Microphone, [0018]), “The flight deck interphone system 130 may broadcast the checklist items to the pilot through the flight deck headset 140” (Mitchell, [0034]); 
in response to completion of the first unfinished section and the second unfinished section, displaying, via a user interface, an inspection result indicating the completion of the multiple unfinished sections of the inspection plan for the asset (Mitchell, [0025]-[0026]), “The VCS 100 may also indicate on the display 150 that the checklist item is complete, such as, for example, by changing the color of the checklist item, by putting a check next to the checklist 
in response to determining that there are no unfinished sections of the inspection plan for the asset, providing, via a voice command , an indication to the first inspection assistance device and the second inspection assistance device that there are no unfinished sections of the inspection plan for the asset (Mitchell, [0035]), “the VCS 100 may determine no additional checklist information remains at 346 and announce completion of the checklist at 366”; (Mitchell, [0039]), “When there is no remaining checklist information at 346, the VCS 100 may announce checklist complete at 366”.   
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified inspections in Daley to include the unfinished section limitations as taught by Mitchell. The motivation for doing this would have been to improve the method of customizing an vehicle inspection based partly on the current area of the vehicle being inspected in Daley (see par. 0003; 0031) to include the results of monitoring checklist steps for completion (see Mitchell par. 0034).
Daley teaches providing instructions to a technician through an audio interface provided by the dynamic inspection system (see par. 0111; 0120) and Mitchell teaches a Voice Checklist System that audibly broadcast checklist items to an output device (see par. 0018), but the combination of Daley in view of Mitchell does not explicitly teach:
transforming the digital audio signals into a plurality of analog speech instructions; and
in response to translating the inspection steps, transmitting, via a first speaker of the first headset, a first analog speech instruction to the first inspection assistance device and transmitting, via a second speaker of the second headset, a second analog speech instruction to the second inspection assistance device.  
However Venkataramu teaches: 
transforming the digital audio signals into a plurality of analog speech instructions (Venkataramu, Fig. 3; [0047]), “After receipt of a command to begin speech output of the text, method 300 may proceed to block 315, where computing device 100 may convert the text of a first step in the text data to speech audio data. In particular, computing device 100 may execute a text-to-speech algorithm to generate analog or digital data capable of output via an audio interface”; and
in response to translating the inspection steps, transmitting, via a first speaker of the first headset, a first analog speech instruction to the first inspection assistance device and transmitting, via a second speaker of the second headset, a second analog speech instruction to the secondPage 2 of 19Application No. 14/840,619 Reply to Office Action of August 3, 2020inspection assistance device (Venkataramu, Fig. 3; [0048]), “where computing device 100 may output the speech audio data to an audio output interface. For example, computing device 100 may route the analog or digital audio data generated in block 315 to an output port of a sound card or other audio output interface. The audio output interface may thereby play the audio data to the user using speakers, headphones, or the like); (Venkataramu, [0049]-[0051]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified audible instruction in the combination of Daley in view of Mitchell to include the converting and outputting limitations as taught by Venkataramu. The 

Referring to Claim 12, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley further teaches: 
wherein the first request for the first assignment comprises a request for any unfinished section of the inspection plan (Daley, [0111]), “the dynamic inspection system 100 provides instructions to the technician regarding a next task to be performed on an inspection checklist… the system 100 may also provide instructions to the technician on how to complete the inspection task… in response to a command from the technician”.

Referring to Claim 13, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley further teaches: 
wherein the second request for the second assignment comprises a request for any unfinished section of the inspection plan (Daley, [0111]), “the dynamic inspection system 100 provides instructions to the technician regarding a next task to be performed on an inspection checklist… the system 100 may also provide instructions to the technician on how to complete the inspection task… in response to a command from the technician”; (Daley, [0037]), “detect locations of multiple technicians near the inspection vehicle 114 such that inspection information may be customized for the different technicians based on their respective locations”.

Referring to Claim 14, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley further teaches: 
wherein the first request for the first assignment comprises a request for a specific unfinished section of the inspection plan for the asset (Daley, [0113]), “the dynamic inspection system 100 can provide education information (e.g., how to perform a task) in response to a help command from the technician on the display, on a speaker or headset”; (Daley, [0110]), “the technician 120 can report to the dynamic inspection system 100 (e.g., via the headset 1305 or a technician device) the technician's current location (e.g., the engine compartment, at passenger door, inside the vehicle, in the driver's seat, at the trunk, or other location)…”. 

Referring to Claim 15, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley further teaches: 
wherein the second request for the second assignment comprises a request for a specific unfinished section of the inspection plan for the asset (Daley, [0113]), “the dynamic inspection system 100 can provide education information (e.g., how to perform a task) in response to a help command from the technician on the display, on a speaker or headset”; (Daley, [0110]), “the technician 120 can report to the dynamic inspection system 100 (e.g., via the headset 1305 or a technician device) the technician's current location (e.g., the engine compartment, at passenger door, inside the vehicle, in the driver's seat, at the trunk, or other location)…”; (Daley, [0037]).



Referring to Claim 18, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley further teaches: 
further comprising:
associating more than one identifier to the inspection plan for the asset (Daley, [0053]), “RFID tags may be place at the front, rear, left, and/or right sides of an inspection bay such that the RFID can determine a position of the technician device….”; (Daley, [0071]), “the dynamic inspection module 105 obtains tasks and/or educational information associated with the determined section of the vehicle. The tasks can be inspection, repair, educational, and/or other information that might be useful to the technician 120 as determined section of the vehicle is inspected. The tasks can be included in a dynamic inspection checklist generated for the user and displayed on the inspection device 115. By facilitating the availability of information pertinent to a particular vehicle location, the user can focus on the subset of tasks related to a particular vehicle section”; (Daley, [0063]).

Referring to Claim 19, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley further teaches: 
wherein the first audible update on the completion of the first unfinished section of the inspection plan is received from the first inspection assistance device as a first step of the first unfinished section of the inspection plan is completed and wherein the second audible update on the completion of the second unfinished section of the inspection plan is received from the second inspection assistance device as a second step of the second unfinished section of the inspection plan is completed (Daley, [0111]-[0113]), “…after the status of a first inspection task is provided, the system may notify the technician of the next task on the inspection checklist to 

Referring to Claim 20, Daley teaches: 
A non-transient computer-readable medium containing program instructions for causing a computer to perform a method of voice-directed inspection comprising (Daley, [0044]):
Claim 20 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 21, Daley teaches: 
A voice-directed inspection system, comprising:
a first inspection assistance device comprising a first headset, wherein the first headset receives and transmits audio signals (Daley, [0101]), “the voice receiver includes a microphone or a headset… worm by the technician… the voice receiver includes a receiver for receiving a voice signal… that is in communication with the microphone or headset… the technician 120 can recite commands into the headset 1305 while the technician is performing an inspection that the dynamic inspection system 100 then receives and processes”; (Daley, [0037]), “multiple technicians… inspection information may be customized for the different technicians”; 

a site computer comprising a memory and a processor communicatively coupled to the memory (Daley, [0056]), “the components of dynamic inspection system 100 can be combined or otherwise operate at least partly using the same computing device(s). For example, the dynamic inspection module 105 can include a data source 112 or the technician device 115 can include a camera and/or dynamic inspection module 105. In addition, components may use any type of communications medium to communicate with each other”; (Daley, [0078]), “the dynamic inspection system 100 or components of the system of FIG. 1B…Software code configured for execution on a computing device in order to perform the method of FIG. 8 may be provided on a computer readable medium, such as a compact disc, digital video disc, flash drive, or any other tangible medium. Such software code may be stored, partially or fully, on a memory device of the computer, such as the dynamic inspection module 105 and/or the technician device 115, in order to perform the method outlined in FIG. 8 by those respective devices”; (Daley, [0125]-[0114]), the processor is configured to:
Claim 21 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 23, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley further teaches: 
wherein the first request for the first assignment comprises a request for any unfinished section of the inspection plan and the second request for the second assignment comprises a request for any unfinished section of the inspection plan (Daley, [0111]), “the dynamic inspection system 100 provides instructions to the technician regarding a next task to be performed on an inspection checklist… the system 100 may also provide instructions to the technician on how to complete the inspection task… in response to a command from the technician”; (Daley, [0037]), “detect locations of multiple technicians near the inspection vehicle 114 such that inspection information may be customized for the different technicians based on their respective locations”.

Referring to Claim 24, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley further teaches: 
wherein the first request for the first assignment comprises a request for a specific unfinished section of the inspection plan for the asset (Daley, [0113]), “the dynamic inspection system 100 can provide education information (e.g., how to perform a task) in response to a help command from the technician on the display, on a speaker or headset”; (Daley, [0110]), “the technician 120 can report to the dynamic inspection system 100 (e.g., via the headset 1305 or a technician device) the technician's current location (e.g., the engine compartment, at passenger door, inside the vehicle, in the driver's seat, at the trunk, or other location)…”.

Referring to Claim 25, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley further teaches: 
wherein the second request for the second assignment comprises a request for a specific unfinished section of the inspection plan for the asset (Daley, [0113]), “the dynamic inspection system 100 can provide education information (e.g., how to perform a task) in response to a help command from the technician on the display, on a speaker or headset”; (Daley, [0110]), “the technician 120 can report to the dynamic inspection system 100 (e.g., via the headset 1305 or a technician device) the technician's current location (e.g., the engine compartment, at passenger door, inside the vehicle, in the driver's seat, at the trunk, or other location)…”; (Daley, [0037]).

Referring to Claim 27, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley further teaches: 
wherein the host computer provides to the site computer, the analog speech instructions regarding steps of the inspection plan to be performed (Daley, [0101); (Daley, [0033]), “The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112”; (Daley, [0039]), “After obtaining location and inspection information, such as potential inspection items for the vehicle 114, the dynamic inspection module 105 provides one or more recommended tasks, for example, inspection, repair, and/or other user tasks, for inclusion on a dynamic inspection checklist based on the determined particular inspection area”; (Daley, [0045]), “In the embodiment of FIG. 1A, the exemplary dynamic inspection module 105 includes any combination of software, firmware, and hardware…”; (Daley, [0047]), “In one embodiment, the dynamic inspection module 105 comprises a server based system. In other embodiments, the 

Referring to Claim 28, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley further teaches: 
wherein the site computer is further operable to:
associate more than one identifier to the inspection plan for the asset Daley, [0053]), “RFID tags may be place at the front, rear, left, and/or right sides of an inspection bay such that the RFID can determine a position of the technician device….”; (Daley, [0071]), “the dynamic inspection module 105 obtains tasks and/or educational information associated with the determined section of the vehicle. The tasks can be inspection, repair, educational, and/or other information that might be useful to the technician 120 as determined section of the vehicle is inspected. The tasks can be included in a dynamic inspection checklist generated for the user and displayed on the inspection device 115. By facilitating the availability of information pertinent to a particular vehicle location, the user can focus on the subset of tasks related to a particular vehicle section”; (Daley, [0063]).

Referring to Claim 29, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley further teaches: 
wherein the first audible update on the completion of the first unfinished section of the inspection plan is sent to the site computer by the first inspection assistance device as a first step .

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al., U.S. Publication No. 2012/0158238 [hereinafter Daley], in view of Mitchell et al., U.S. Publication No. 2007/0150119 [hereinafter Mitchell], in view of Venkataramu et al., U.S. Publication No. 2011/0264452 [hereinafter Venkataramu], and further in view of Nguyen et al., U.S. 2012/0278117 [hereinafter Nguyen]. 

Referring to Claim 16, the combination of Daley in view of Mitchell in view of Venkataramu teaches the method of claim 11. Daley teaches updating the status of an inspection checklist as task are performed (see par. 0113) and Mitchell teaches deferred check list items and priority checklist ranked by importance (see par. 0036) but the combination of Daley in view of Mitchell in view of Venkataramu does not explicitly teach:  
wherein in determining if there are multiple unfinished sections of the inspection plan for the asset, the method comprises:
identify unfinished sections of the inspection plan; and 
determine that the unfinished sections of the inspection plan do not interfere with one another.
However Nguyen teaches: 
wherein in determining if there are multiple unfinished sections of the inspection plan for the asset, the method comprises:
identify unfinished sections of the inspection plan (Nguyen, Fig. 6, [0033]), “Active and Inactive Task”, Examiner construes both active and inactive task to be pending task to be completed; and 
determine that the unfinished sections of the inspection plan do not interfere with one another (Nguyen, [0033]), “Active tasks are those tasks which have no dependent, non-complete child tasks. That is, active tasks either have no dependent child tasks, or the child tasks are marked complete”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the inspections in Daley to include the unfinished section limitations as taught by Nguyen. The motivation for doing this would have been to improve the method of customizing an vehicle inspection based partly on the current area of the vehicle being inspected in Daley (see par. 0003; 0031) to include the results of individually monitoring and managing tasks and thereby ensuring the successful completion of the task (see Nguyen par. 0041).

Claim 26 disclose substantially the same subject matter as Claim 16, and is rejected using the same rationale as previously set forth.

Claims 22, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al., U.S. Publication No. 2012/0158238 [hereinafter Daley], in view of Mitchell et al., U.S. Publication No. 2007/0150119 [hereinafter Mitchell], in view of Venkataramu et al., U.S. Publication No. 2011/0264452 [hereinafter Venkataramu], and further in view of Thomason, U.S. Patent No. 6,317,039 [hereinafter Thomason]. 

Referring to Claim 22, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 21. Daley teaches a headset and technician device (see par. 0110-0111), but the combination of Daley in view of Mitchell in view of Venkataramu does not explicitly teach: 
wherein the first inspection assistance device comprises a first portable computer device communicatively coupled to the first headset and the second inspection assistance device comprises a second portable computer device communicatively coupled to the second headset.
However Thomason teaches: 
wherein the first inspection assistance device comprises a first portable computer device communicatively coupled to the first headset and the second inspection assistance device comprises a second portable computer device communicatively coupled to the second headset, (Thomason, [col. 4, ln. 12-20]), “the wireless earphone headset 104 would comprise a microphone 128 for voice communication with the local master technician 109, an earphone 133 for use on one ear by the mobile field technician 102, and a wireless transceiver 130 to couple 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the headsets and technician devices in Daley to include the coupling limitations as taught by Thomason. The motivation for doing this would have been to improve the method of customizing an vehicle inspection based partly on the current area of the vehicle being inspected in Daley (see par. 0003; 0031) to include the results of performing tasks in a wireless environment, (see Thomason col. 1, ln. 41-43).

Referring to Claim 30, the combination of Daley in view of Mitchell in view of Venkataramu in view of Thomason teaches the voice-directed inspection system of claim 22. Daley further teaches: 
wherein the first portable computer device receives the first unfinished section of the inspection plan from the site computer and provides inspection steps for the received first unfinished section to the first headset (Daley, [0111]), “the dynamic inspection system 100 provides instructions to the technician regarding a next task to be performed on an inspection checklist. For example, after the status of a first inspection task is provided, the system may notify the technician of the next task on the inspection checklist to guide the technician through the checklist”; (Daley, [0113]), “The dynamic inspection system 100 can provide education 

Referring to Claim 31, the combination of Daley in view of Mitchell in view of Venkataramu teaches the voice-directed inspection system of claim 22. Daley further teaches: 
wherein the second portable device receives the second unfinished section of the inspection plan from the site computer and provides inspection steps for the received second unfinished section to the second headset (Daley, [0111]), “the dynamic inspection system 100 provides instructions to the technician regarding a next task to be performed on an inspection checklist. For example, after the status of a first inspection task is provided, the system may notify the technician of the next task on the inspection checklist to guide the technician through the checklist”; (Daley, [0113]), “The dynamic inspection system 100 can provide education information (e.g., how to perform a task) in response to a help command from the technician on the display, on a speaker or headset, or on another communication interface”; (Daley, 0037]; [0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Miller et al. (US 20160125342 A1) – A method for a voice-data entry (VDE) inspection using a computer is provided. The method comprises creating a voice form, the voice form having a number of inspection steps. An inspection request is 

Brinton et al. (US 20090237245 A1) – Portable reader will activate the speaker to produce an audible prompt indicating that the portable reader has successfully read a token. If desired, portable reader can include sufficient memory to store relatively complex audible instructions for the operator, such as voice messages that prompt the operator to proceed to a specific inspection point, to upload any records stored in the portable reader, or to replace or recharge the batteries in the portable reader. For example, the prompt may instruct the operator to "proceed to pipeline component A located at mile marker 35." Once the operator arrives at that point and locates the token that is preferably proximate to the component to be inspected, the audible prompt, for example, may then verify that the component has been accessed by producing an audible message that "component A of mile marker 35 has been accessed (at latitude N3147.55000 longitude W09905.43000); proceed to component B." 

Philley, (US 20020138269 A1) – A method of performing an inspection routine for a vehicle that utilizes a data processing means, a portable computer, that is capable of text-to-speech voice synthesis, and voice recognition technology. The inspector wears the computer while he is performing the inspection, so that the computer can tell the inspector where to go and what to look at. The computer can also ask questions of the inspector to determine the acceptability of the vehicle. Any defects that are discovered during the inspection are automatically reported and documented by the inspector speaking into the portable computer. The inspection data is then downloaded to a database to track corrective action and to provide defect trend analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRYSTOL STEWART/Primary Examiner, Art Unit 3624